 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     BRYAN HANEY and SAM HOGUE,                               Case No. 15-CV-1347-RSL

10                           Plaintiffs,                        ORDER TO SHOW CAUSE
11                      v.
12     HUGHIE R. BLAKE, et al.,
13                           Defendants.
14
15          This matter comes before the Court sua sponte. On December 19, 2019, the Court
16 ordered plaintiffs to file a supplemental brief within twenty-one days setting forth the amount of
17 prejudgment interest to which they are entitled. 1 Dkt. #44. To date, plaintiffs have not filed the
18 required supplemental brief.
19          Accordingly, the Court ORDERS plaintiffs, by February 26, 2020, to (1) file the required
20 supplemental brief, and (2) respond to this order to show cause why their request for
21 prejudgment interest should not be denied in light of their failure to comply with the Court’s
22 December 19, 2019 order. Failure to comply with this order may result in the Court denying
23 prejudgment interest.
24
25          //
26          //
27
            1
28           The December 19, 2019 order was issued following the Ninth Circuit Court of Appeals’
     remand. See Dkt. #42-43.
     ORDER TO SHOW CAUSE - 1
 1        DATED this 5th day of February, 2020.
 2
 3                                                A
                                                  Robert S. Lasnik
 4                                                United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO SHOW CAUSE - 2
